Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-8, 28-29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al (PG-PUB US 2015/0353369) in view of Marnellos et al (“Synthesis of Ammonia at Atmospheric Pressure with the Use of Solid State Proton Conductor”, Journal of Catalysis 193, 80-87 (2000)) and Hosono et al. (PG-PUBU US 2013/0183224). 
Regarding claim 1, Sekine et al disclose an apparatus for synthesis of ammonia (ABSTRACT). The apparatus comprises 
(1) an elongated upper portion of a reactor 4 (i.e. a reactor body) having a first end (e.g. the upper side of the reactor 4) and a second end (e.g. the interface on an upper porous plate 10, Figure 1, paragraph [0056]);
(2) a raw material gas inlet 1 in fluid communication with an upper portion at the first end (i.e. an inlet……, Figure 1, paragraph [0065]);.
(3) electric supplying means extended into the reactor 4 from the first end (i.e. an electric port……, Figure 1, paragraph [0061])
(4) catalyst 9 disposed exclusively within an enclosure enclosed by porous plates 10 and side walls of the reactor 4 (i.e. a container …, a catalyst disposed within the container, wherein the catalyst is disposed exclusively in the container, Figure 1, paragraphs [0056] & [0062]-[0063]); and 
(4) a product discharge port 11 (Figure 1, paragraph [0056]). 
The upper portion of the reactor 4 appears integral with the lower portion of the reactor 4 enclosing the catalyst 9 (Figure 1). However, It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v, Erlichman, 168 USPQ177, 179. Therefore, it would be obvious for ordinary skill in the art to utilize two separated reactors abutted each other, wherein one is in communicating with the inlet and the other one is for enclosing the catalyst.
Sekine does not teach the electrode provided within the enclosure or the inlet provided on the top of the chamber. However, Marnellos et al disclose apparatus for synthesis of ammonia (ABSTRACT). Marnellos teaches that (i) the apparatus can be a double-chamber or a single-chamber construction; (ii) a cathodic electrode loaded with catalyst is provided within an inner tube; and (iii) an inlet is provided on the top of an outer tube while the catalyst loaded on the cathodic electrode is disposed with the inner tube (Figures 1 & 2, page 81). The teaching of Marnellos shows that providing at least one electrode loaded with catalyst within a separate tube and providing an inlet at the top of another tube are equivalent configurations for an apparatus of producing ammonia. Therefore, it would be obvious for one having ordinary skill in the art to provide at least one electrode loaded with the catalyst in a separated chamber and provide an inlet at the top of another chamber because they are art-recognized equivalents.     
Sekine teaches the catalyst 9  provided in the enclosed housing (Figure 1, paragraph [0056]) while Marnellos teaches catalyst loaded on the cathodic electrode (page 81), but Sekine/Marnellos does not teach the catalyst as being an electride supported metal catalyst. However, Hosono et al disclose an apparatus for synthesis of ammonia. Hosono discloses that ammonia is produced by supplying nitrogen and hydrogen into a reactor vessel containing electride supported metal catalyst using a closed circulatory mode or a flow reaction apparatus ([0066], [0068], [0070], [0081] and [0083]). Hosono further indicates that the provision of electride supported metal catalyst can dramatically increase ammonia synthesis activity (paragraph [0035]). Therefore, it would be obvious for one having ordinary skill in the art to utilize an electride supported metal catalyst as suggested by Hosono in order improve ammonia synthesis activity within the device of Sekine/Marnellos.
Regarding claims 3 and 4, Hosono discloses it in [0081] & [0087] & [0090].
Regarding claim 5, Hosono discloses it between 0.01 to 40 wt%.
Regarding claim 6, Hosono discloses the supported metal catalyst can be produced by impregnation by dispersing a catalyst support powder in a solution of the Ru compound ([0039] and [0062]. As such, it would have a catalyst dispersion in the recited range.
Regarding claim 7, Hosono discloses in [0062] a surface area of the electride supported metal catalyst of 0. 1 to 100 m2/g.
Regarding claim 8, Marnellos teaches non-faradaic operation (NEMCA, page 82). Sekine teaches to apply electric current and voltage to the electrodes (paragraphs [0116] – [0117]). Hosono discloses the application of a DC charge to the reactor (Example 1 or RESULTS in c. 5). 
Regarding claim 28, Marnellos teaches that the catalyst is loaded on porous cathodic electrode (page 81). Sekine teaches that catalyst 9 is enclosed by at least the porous plates 10 (paragraph [0063]). Hosono teaches that the catalyst may be supported on a porous material (paragraph [0059]). 
Regarding claim 29, Marnellos teaches that the catalyst is loaded on porous cathodic electrode (page 81). Sekine teaches that catalyst 9 is enclosed by at least the porous plates 10 (paragraph [0063]). Hosono teaches that the catalyst may be supported on a porous material (paragraph [0059]). 
Regarding claims 34 and 35, Sekine teaches that catalyst 9 is enclosed by at least the porous plates 10 (i.e. the container comprises a first end abutting the second end of the reactor body and a second end…, & …porous, paragraph [0063]). Marnellos teaches double chamber construction (Figure 1,page 81).
Claims 2 , 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al (PG-PUB US 2015/0353369), Marnellos et al, and Hosono et al. (PG-PUBU US 2013/0183224) and as applied to claims 1 and 26 above, and further in view of Pinto et al (U.S. 4,215,099). 
Regarding claim 2, Sekine/Marnellos/Hosono does not teach a condenser. However, Pinto et al disclose an apparatus for synthesis of Ammonia (ABSTRACT). Pinto teaches that ammonia is condensed by a cooler 44 (col. 7, line 5-7). Therefore, it would be obvious for one having ordinary skill in the art to include a condenser as suggested by Pinto in order to condense the produced ammonia within the device of Sekine/Marnellos/Hosono
Regarding claim 22, Sekine/Marnellos/Hosono does not teach a vessel for disposing the reactor body therewithin. However, Pinto et al disclose an apparatus for synthesis of Ammonia (ABSTRACT). Pinto teaches that Pinto teaches that a reaction zone having a catalyst 34 in a cartridge  14 is supported by an outer shell 10 encloses (Figure 2, col. 6, line 26-28). Therefore, it would be obvious for one having ordinary skill in the art to include an outer shell as suggested by Pinto in order to support and protect the components, such as reactor and catalyst, within the device of Sekine/Marnellos/Hosono
Regarding claim 23, Pinto teaches that the outer shell 10 has longer length to enclose the cartridge 14 and the reaction zone therewithin (Figure 2, col. 6, line 26-28).
Claims 26-27, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al (PG-PUB US 2015/0353369), Marnellos et al, and Hosono et al. (PG-PUBU US 2013/0183224) and as applied to claims 1 and 26 above, and further in view of Gieshoff et al (U.S. 6,471,932). 
Regarding claims 26 and 27, Sekine teaches the catalyst disposed between two parallel electrode plates (Figure 1), but Sekine/Marnellos/Hosono does not teach the electrodes being annular. However, Gieshoff et al disclose an apparatus for synthesis of ammonia (ABSTRACT). Gieshoff teaches that the catalyst may be disposed between two parallel electrode plates (Figure 3, col. 5, line 29-33) or within an annular space between two annular electrodes (i.e. two concentrically aligned electrodes or a central rod electrode concentrically aligned with the at least one cylindrical electrode, Figure 4, col. 6, line 3-10). The teaching of Gieshoff shows that utilizing electrodes is an equivalent electrode arrangement in an apparatus for synthesis of ammonia. Therefore, it would be obvious for one having ordinary skill in the art to utilize two annular electrodes because it is an art-recognized equivalent.
Regarding claim 30-33,  Sekine teaches that the electrodes 5 and 6 are connected to means for applying voltage (Figure 1, paragraph [0062]).Gieshoff teaches the catalyst within the annular space between two annular electrodes and a voltage source is applied to the electrodes (Figure 4, col. 6, line 4-10).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claim 1-8, 22-23, and 26-35 are rejected.

 .Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795